Appellant was convicted of violating the local option law, and his punishment assessed at a fine of $75 and forty days confinement in the county jail.
The statement of facts shows that an election was held on the 25th day of March, 1905, to determine whether or not the sale of intoxicating liquors should be prohibited. Appellant offered in evidence the orders showing a subsequent election, and upon this statement asked the court to charge the jury that said election repealed the former law, and this being true they will find defendant not guilty. This is not correct. See Dick Massie v. State, decided at the present term. The facts in the case show a clear sale, and violation of the law.
Finding no error in the record, the judgment is affirmed.
Affirmed.
[Motion for rehearing overruled without written opinion. — Reporter.]